PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/136,741
Filing Date: 22 Apr 2016
Appellant(s): EYTCHISON et al.



__________________
Jonathan O. Owens
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed January 6, 2021

(1) Grounds of Rejection to be Reviewed on Appeal
Claims 1-23 of U.S. Patent No. 8,706,677 (“the ‘677 patent”), and new claims 64-102 which are added in the present reissue application, are under examination.
Every ground of rejection set forth in the final Office action mailed on August 13, 2020 from which the appeal is taken is maintained by the examiner except for the rejections (if any) listed under the subheading “Withdrawn Rejections.”  New grounds of rejection (if any) are provided under the subheading “New Grounds of Rejection.”
Thus, the following grounds of rejection are applicable to the appealed claims:

Grounds of rejection related to 35 U.S.C. § 112 first ¶, 35 U.S.C. § 112 second ¶ and 35 U.S.C. § 251 – New Matter and 35 U.S.C. 112 § fourth ¶.
1.	Claims 13, and 91-100 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

2.   Claims 13, 67-68, 78, 87, and 91-100 are rejected under 35 U.S.C 112 or 35 U.S.C. 112 (pre-AIA ), first paragraph.
3.   Claims 67-68, 78, 87, 94, and 98 are rejected under 35 U.S.C. 251 as being based upon new matter.
4.   Claims 72-73, 80-81, 89-90 and 99-100 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph.

Grounds of Rejection Related to Prior Art - 35 USC 103(a)
5.   Claims 1-23, 64-66, 70-77, 79-86, 88-93, and 95-101 are rejected under 35 U.S.C. 103(a) as being obvious over Cerrato in view of Hosea. (Identified as Ground#1 in the final Office action) 
6.   Claim 67 and 69 are rejected under 35 U.S.C. 103(a) as being obvious over Cerrato in view of Hosea and further in view of Bianco. (Identified as Ground#2 in the final Office action)

Cerrato in view of Immonen. (Identified as Ground#3 in the final Office action)

8.   Claim 67 and 69 are rejected under 35 U.S.C. 103(a) as being obvious over Cerrato in view of Immonen and further in view of Bianco. (Identified as Ground#4 in the final Office action)  


New Grounds of Rejection
(No new grounds of rejection are made) 
Withdrawn Rejections
(No Rejections are withdrawn)

(2) Response to Argument
Interpretation under 35 U.S.C. § 112 (f)
With respect to the claim interpretation analysis under 35 U.S.C. §112(f), Appellant concedes that the claims uses “means” and “module.” Appellant however, regarding support (e.g., algorithm) of the specific modules, asserts that each module or means is clearly supported by the present specification. For example, regarding the “detection module,” col. 4, lines 45-57 of U.S. Patent No. 8,706,677 (‘677 patent), specify states that the detection module is configured to sense activity performed by the user and provides an example of determining a time interval between inputs. Arguing that the other means/modules and their accompanying algorithms are provided within the ‘677 patent. (Remarks at 9)
Examiner respectfully disagrees. The addressed portions (4:45-57) simply states, that the detection module senses the electronic activity pattern. Sensing activity is not algorithm. Element 320, which is part of 310 in Fig. 2, shows a box titled detection module. Applicant points to module 320 as the structure for performing the above function in the claim. However, neither the structure and/or algorithm or a generic structure with an algorithm or step/procedure for performing the function of “detection module” in claim 91. The addressed portion does not show structure and/or algorithm or a generic structure with an algorithm or step/procedure relating to the functions in claim 91, or a step/procedure that shows “the first activity information associated with a user's electronic device activity pattern and store second activity information associated with the user's electronic device activity pattern, wherein the activity pattern comprises a plurality of separate application content selection activities,” recited in claim 91. With respect to the “other means and module”, Applicant does not point to any structure and/or algorithm or a generic structure with an algorithm or step/procedure in the specification, which perform the functions recited for “means” in claim 13, and or the modules in claim 91. 
The specification with respect to Fig. 3 describes that “[I]n one embodiment, the user identification module 310 is configured to determine the identity of a particular user who is using electronic device 110 by examining the user's activity.” (‘677 patent at 4:28-31) Later the specification describes,
“As shown in FIG. 3, the user identification module 310 includes a detection module 320, a comparator module 330, and a database module 340. Each of the modules 320, 330, and 340 are configured to communicate with each other.” (Id., at 4:37-40) 

As understood, the “user identification module” (interpreted as “software module”) which includes three other modules (320, 330 and 340 “software modules”), each based on some algorithm (structure), which are to be executed by the processor of the system. The specification however, does not describe the algorithm or step/procedure associated with each of the modules 320, 330 and 340. The specification uses similar wording used in claim 91, without further describing the algorithm for performing the specific computer functions in the claim. 
EON Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 622, citing In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011). "‘It is only in the rare circumstances where any general-purpose computer without any special programming can perform the function that an algorithm need not be disclosed.’" EON Corp., 785 F.3d at 621, quoting Ergo Licensing, LLC v. CareFusion 303, Inc., 673 F.3d 1361, 1365 (Fed. Cir. 2012). "‘[S]pecial programming’ includes any functionality that is not ‘coextensive’ with a microprocessor or general purpose computer." EON Corp., 785 F.3d at 623 (citations omitted). "Examples of such coextensive functions are ‘receiving’ data, ‘storing’ data, and ‘processing’ data—the only three functions on which the Katz court vacated the district court’s decision and remanded for the district court to determine whether disclosure of a microprocessor was sufficient." Id. at 622. Thus, "[a] microprocessor or general purpose computer lends sufficient structure only to basic functions of a microprocessor. All other computer-implemented functions require disclosure of an algorithm." Id. In the present situation, the functions recited in the claims are special programming that are not ‘coextensive’ with a microprocessor or general-purpose computer. For all the above reasons, the examiner believes that, the rejection of claims 13 and 91-100 under 112 second ¶ and under 112 first ¶ should be sustained. 
Ground#1 - Rejection under 35 U.S.C. § 112 Second ¶
With respect to the rejection of claims 13 and 91-100 under 35 U.S.C. § 112 Second ¶, in Ground#1, Appellant argues that col. 4, line 27 through col. 6, line 6 of the ‘677 patent in conjunction with Figures 3 and 5, clearly describe the algorithm for implementing the presently claimed function. However, the Examiner notes that the cited portions do not describes the structure and/or algorithm for performing the functions for the means in claim 13 or the modules in the new claim 91, rather the cited portions uses the same language describing the functions in the claims. For example, the addressed portion states, “the database module 340 is configured to store an action identification profile for the user,” which is similar to the wording in the claim reciting, “a database module configured to store a user action identification profile.” Fig, 3 shows the database module 340 is connected to the detection module 320 and comparator module 330. However, the specification is devoid of any flow chart and/or step procedure to show the structure that perform the function, “a comparator module connected to the detection module and the database module and configured to compare the first activity information and the second activity information from the detection module against the user action identification profile from the database module and determine if the activity pattern corresponds to the user action identification profile.” For all the above reasons, claims 13 and 91-101 are indefinite and the rejection of claims under 35 USC 112 (b) or pre-AIA  35 USC 112, second paragraph should be sustained.  
Additionally, Fig. 5, shows a flow chart with several block 510 through 550. However, the block do not constitute the structure for performing the function in the claims. For example block 510 (“Detect Activity) and block 520, (“Compare Detected Activity with Stored Data” ) which appears to be related to the “Detection Module 320” and “Comparator Module 330” in 

With respect to claim 69, Applicant argues, “[w]hile “taking an action” is broad, it is not indefinite.” Examiner disagrees with the Applicant position. The examiner acknowledges that “taking an action” is broad; however, the metes and bounds of the claimed subject matter cannot be determined. It is unclear what the action might be or even what sort of action the claim is referring to.
Ground#2 - Rejection under 35 U.S.C. § 112 First ¶
With respect to the rejection of claims 13 and 91-100 under 35 U.S.C. § 112 First ¶, in Ground#2, Appellant points to his previous argument with respect to the claim interpretation analysis and argues that the presently claimed invention are sufficiently clear and definite to one skilled in the art, and therefore, the rejection of the claims should be withdrawn. (Remarks at 10) For the reasons set forth above and described in claim interpretation analysis in the final Office action, the rejection of claim 13, and new claims, 91-100 under 112 first paragraph should be sustained.
With respect to the rejection of claim 67 under 35 U.S.C. § 112 first ¶ that the specification does not adequately describe the limitation “denying access to content on the device,” Appellant argues that the present specification discusses controlling access and that the user interface controls access to content and applications. Arguing that if something controls access, that means providing or denying access. Arguing that access control of content is whether a user has access to the content or does not have access to the content. (Remarks at 10) 
a third party (e.g., content provider, user supervisor) can control access to certain content and application programs based on the device user's identity.” (See, ‘677 patent at 1”20-23) First, controlling access to certain content by a content provider is not the same as “denying access to content on the device”. 
With respect to the rejection of claims 68, 78, 87, and 94, under 35 USC § 112 first ¶, Appellant argues, 
“Similar to Claim 67, if the user interface is not accessible, then functions are disabled. It is inherent that if the user interface is not there (e.g., not accessible), then there is no functionality (e.g., the functions are disabled). It is not possible to utilize that which is not there.” 
(Remarks at 11) 

 
The Examiner respectfully disagrees. First, it is unclear which amendment the Applicant is arguing about, because according to the latest amendment filed on 06/10/2020, new claims 68, 78, 87 and 94, do not recite, “disabling one or more functions,” rather they recite “preventing access to one or more functions of the device when the activity pattern does not correspond to the user action identification profile.” Second, similar to claim 67, the specification states that, “a third party (e.g., content provider, user supervisor) can control access to certain content and application programs based on the device user's identity.” [Emphasis added] (See, ‘677 patent at 1”20-23) As set forth above, “controlling access to certain content” is not “preventing access to one or more functions of the device.” Even if it is interpreted to mean, “preventing access” (which the Examiner do not agree), the specification is silent as to how “preventing access to one or more function of the device” (Id., claim 68) is accomplished.  
With respect to the rejection of claims 98, under 35 USC § 112 first ¶, for reciting “content playback,” Appellant argues, that the specification discusses “electronic device” and 

Ground#3 - Rejection under 35 U.S.C. § 251 – New Matter 
With respect to the rejection of claims 67, 68, 78, 87, 94, and 98 under 35 U.S.C. § 251 New Matter, Appellant relying on his previous arguments states, “[A]s described above, the claims are all adequately supported, and no new matter has been added.” The examiner respectfully disagrees. For all the reasons describe above in relation to the rejection of claims under 35 USC § 112 first ¶, the rejection of claims 67, 68, 78, 87, 94, and 98 under 35 U.S.C. § 251 New Matter should be sustained. 

Ground#4 - Rejection under 35 U.S.C. 112 § Fourth ¶
In response to the rejection of claims 72-73, 80-81, 89-90 and 99-100 under 35 U.S.C. § 112, Fourth Paragraph, Appellant argues that implementing the method on a server device or a client device does further limit the claims. (Remarks at pp. 11-12) Claims 64, 74 and 82, are method claims, while claims 72-73, 80-81 and 89-90 which depends from method claims 64, 74 and 82 respectively, are apparatus claims. It is unclear and Applicant has not provided an explanation (even though the examiner specifically has requested it in the final O.A.) as to how an apparatus limitation in claims 72-73, 80-81, 89-90 and 99-100 can further limit their independent method claims 64, 74 and 82, where the later set of claims falls under a separate statutory category. 
Id., at 1:28-36) the specification does not differentiate between a computer platform and a client and/or a server as far as implementation of the methods in claims 64, 74 and 82. As such, none of the dependent claims 72-73, 80-81 and 89-90, which are directed to client or a server further limit the method of their independent claims 64, 74, and 82. As to the system claim 91, the specification does not differentiate between a processor in the electronic device of claim 91 and the processor of the client in claim 99 and/or the server in claim 100. Therefore, the claims 99 and 100 are not limiting the limitation of their independent claim 91.

Interpretation of Claim Terms
The following is the examiner’s interpretation of some claim terms based on the specification of the ‘677 patent. 
1. Electronic Device
 The specification states, “[O]nce a user's identity is known, for example, the electronic device (e.g., a personal computer, a personal digital assistant) can be customized specifically for the identified user.”  
Examiner interpreting “electronic device” to be a generic computer. Examiner considering the client terminal 14 in Cerrato (at [0025]) as the equivalent of “electronic device” in the ‘667 patent. 
2. Activity Patterns  
The Specification with respect to the activity patterns states, “[I]n one illustrative embodiment, a module monitors a current user's electronic device inputs to determine the current user's idiosyncratic activity pattern. Monitored activity patterns include one or a combination of the user's selected content, the user's manner of selecting the content, and/or the context in which the user makes certain inputs.” [Emphasis added] (Id., at 1:40-49) With respect to the word context, the specification discloses, “[I]n yet other instances, the module monitors for a context in which the user operates the electronic device. Certain users are likely or unlikely to make certain inputs. For example, a cellular telephone is accessed by dialing its unique telephone number.” (Id., at, 2:11-22)     
 	As understood from the above portions, “activity pattern” is a single or combination of (1) user’s selected content, (2) manner of selecting content, and (3) context in which the user makes certain inputs. 
With respect to (1), Examiner notes that Cerrato monitors the activity of the user (Id., at [0003]) and discloses, “[T]hese statistics can be used to form a pattern of user surfing behavior. They can capture both the content of the clickstream (as represented by the content of the Top-N URLs or channels/programs), as well as some of the idiosyncratic surfing behavior of the user (as manifested, e.g., in transition behavior and proportion of sites or channels/programs that are `Other`).” (Id. at, [0044])
	With respect to (2), Cerrato also discloses what is included in the monitoring activity similar to what is disclosed in the ‘677 patent. For example Cerrato discloses monitoring the activity pattern includes (1) user’s selected content. See for example, Cerrato teaches, “[U]ser profiles are commonly used in selecting targeted advertising and other content to be delivered to particular users.” (Id., at [0005]) Cerrato discloses, (2) user’s manner of selecting content. See for example he discloses, “[V]arious embodiments of the invention are directed to identifying a current individual user of a client device from a group of possible users. Such identification can Id., [0031])  
Finally, with respect to (3), Cerrato discloses that the context in which the user makes certain inputs. See for example he teaches that “[O]ne set of clickstream statistics can be the top N (N can be variable, but is usually 8-10) unique URLs or channels/programs that appear in the current clickstream, selected according to total duration of visits at these URLs or of viewing of the channels/programs. The total duration is computed and stored. In addition to the Top-N unique URLs or channels and/or programs, a catch-all category named `Other` can also be maintained.” (Id., at [0042]) 
Examiner notes that Cerrato discloses that the monitored activity pattern is a combination of the (1) user's selected content, (2) the user's manner of selecting the content, and (3) the context in which the user makes certain inputs. See for example, Cerrato discloses “[D]ifferent types of input data can be used separately or in combination for identifying current users.” [Emphasis added] (Id., Cerrato at, [0033])

3. Activity Pattern Comprises a Plurality of Separate ‘Application Content’/Categories Selection Activities  
The ‘677 patent does not have a specific definition for “separate application content/category.” This phrase just appears in original claims 1, 13, 64, 74, 82 and 92 and 1011. However with the broadest reasonable interpretation by the Office, the Specification, “[I]n one instance, for example, the detection module 320 is configured to sense activity performed by the user such as selection of various content items for output, applications for use, or various content e.g., "rock music") for further selection via, for instance, a drop down menu.” (Id., at 4:45-50) Later, the specification states, “In one embodiment, the decision tree 400 is configured to allow the user to begin at a root 405 and to select among a genre category 410, an artist category 415, and an album title category 420.” (Id., at 6:18-21) While Fig. 4 shows that the categories have the same root (root 405), claims do not say that the selection is from the same root, and broadly recites separate application content/category selection activities. The Examiner interpreting selection of different contents to be separate application content selection activity. Cerrato broadly discloses that click stream data related to particular websites accessed by the user, for example, this information can include the URLs visited and the duration of each visit. (Id., [0034]) See also Cerrato at [0043] teaches the transition frequencies and clickstream statistics that can be a matrix “[`F]rom` URLs to `To` URLs or `From` channels/programs to `To` channels/programs that captures the total number of all transitions from one URL or channel/program to the next in the clickstream.” [Emphasis added]
Examiner notes that claim 13 uses the phrase “plurality of separate application category selection activities” and all the other independent claims 1, 664, 74, 82, 91 and 101 use the phrase “plurality of separate application content selection activities.” However, Appellant in his arguments does not differentiates between the two, and does not explain how they are different.  
Hosea explicitly teaches in more detail the “activity pattern comprises a plurality of separate application content/categories selection activities2.” Hosea in describing Fig. 4, discloses, “User profile information may contain, but is not limited to, demographic data (such as, e.g., the user's age, gender, income, and highest attained education level) and psychographic data, which reflects the user's interests or content affinity (such as, e.g., sports, movies, music, travel, and finance).” (Id., at 3:65 - 4:3) Hosea further discloses that profile is created by using user’s “content affinity data for URL requests made by the user.” [Emphasis added] (Id., Hosea at, 4:35-37) As understood, affinity is calculated by selection of separate URL, which is the selection of separate content. Hosea also discloses ideal profile and relating that to the selection of separate category by the user. As an example, he discloses among other categories, finance category and music category. (Id., Hosea at, 8:25-42) He even discloses a table depicting “completed user profile” based on rating of different and separate application content activities such as Sports, finance, Movie, Tv, … etc. (See Hosea at, col. 8 at the bottom of the page). 

Additionally, Immonen which is used in the rejection of claims in Grounds#7-8 (identified as Grounds#3-4 in the final rejection) also teaches  a community filtering feature 134 is implemented, which allows for the introduction of new specific topics (e.g., categories, sub-categories, information items, etc.) to present to the user. [0034] 
Immonen teaches, 
“In one embodiment of the invention, the categorization module 214 is implemented using software operable via a processing device(s), such as a microprocessor, microcontroller, etc. The categorization module 214 categorizes incoming notification messages based on the content in the notifications. The resulting categories may include main topics or "categories," such as top news stories, business news, sports news, entertainment news, games, music, provisioning updates, etc. These main topics, may also have one or more levels of sub-categories. For example, sports news may have sub-categories including professional sports, amateur sports, regional/local sports, etc. Still lower level sub-categories may include soccer, basketball, baseball, etc. Such categories and sub-categories may be established in any desired manner.”  [Id., at [0040] [Emphasis added]
Thus, in Immonen the selection of the user is based on selection of separate category, sub-category information items. See also Immonen at [0045] teaches, “[I]f the user selects a particular link(s) to view or otherwise obtain access to the content associated with a presented category, sub-category, item, etc., this can be recognized as a category/sub-category that is of interest to the user of mobile terminal 202.”  [Emphasis added] Here Immonen explicitly discloses that in profiling and finding interest of the user, the profile is based on separate application category selection activity.   

  Ground#53 - Obviousness under 35 U.S.C. § 103(a) over Cerrato in view of Hosea 
With respect to the obviousness rejection of claims in Ground #5, Appellant contends that Cerrato in view of Hosea does not teach, “the activity pattern comprises a plurality of separate application content selection activities.” Appellant points to Cerrato at ¶¶ 31, 44 and 45, argues that Cerrato teaches a method and system for identifying a current user of a terminal device from a group of possible users, including a database containing user input pattern profiles of prior user inputs to the terminal device, a that the system selects the possible user associated with the matched user input pattern profiles as the current user. (Remarks at 12)
While it is not clear from the argument that why Cerrato does not teach the limitation above, it appears from the portions cited (i.e., [0031], [0044], and [0065]), that Appellant is arguing that, in identifying the current user in Cerrato, the current input patterns from use of the terminal device is detected - instead of - detecting the activity pattern of the user’s electronic device- and that the activity pattern is not comprising a plurality of separate application content selection activities. 
The examiner disagrees with the Appellant argument. Examiner acknowledges that in Cerrato a user is identified based on the user behavioral data, “[p]articularly from input patterns Id., [0031])  However, Cerrato with respect to “user behavior” teaches that “[S]tatistic can be used to form a pattern of user surfing behavior. They can capture both the content of the clickstream (as represented by the content of the Top-N URLs or channels/programs), as well as some of the idiosyncratic surfing behavior of the user (as manifested, e.g., in transition behavior and proportion of sites or channels/programs that are `Other`).” [Emphasis added] (Id., at [0044] As such, in Cerrato statistic related to the user behavioral data [the activity pattern] includes content of the channel/program. Id. In other words, Cerrato suggesting that the content or the channel/program can be used as a form of user behavioral data (or activity pattern.) 
As to the limitation argued by the Appellant however, while Cerrato broadly suggests selection of content as form of activity by the user, Hosea4 in specific is used to show that the activity pattern may “comprises a plurality of separate content/category selection activities.” See for example Hosea discloses that profile is created by using user’s content affinity data for URL requests made by the user. (Hosea, 4:35-37) Hosea further discloses ideal profile and relating that to the selection of specific content by the user. As an example, Hosea discloses a table depicting categories as part of the users profile used by the user. (Id., at 4:51 – 6:55). See for example, he shows different category/subcategory in the context of content, such as Demographic, Gender, Income, Education, Race, Sports, Politics, and Music. Hosea states, “[A]s an example, the following 84 psychographic and 37 demographic content categories can be used: …” (Hosea at, 4:48 – 6:55) At the end, he explains that, “[F]or each visit to a website having a stored profile, the website profile is averaged or combined into the user’ profile as previously discussed.” These are in the context of selection of content entered by the user as part of the Hosea discloses a table depicting “completed user profile” based on rating of different and separate application content activities such as Sports, finance, Movie, Tv, … etc. (See the Table in Hosea at, col. 8 at the bottom of the page). 
Appellant argues:
“Although Hosea teaches a user’s profile includes categories [Hosea, col. 7, lines 3-6 and 20-27], Hosea does not teach wherein the activity pattern comprises a plurality of separate application content selection activities. The categories of sports, movies, and so on mentioned in Figure 4 of Hosea are not separate application content selection activities. Additionally, the profile created using “content affinity data for URL requests made by the user at Hosea col. 4, lines 35-37 have nothing to do with an activity pattern nor a separate application category selection activities. Similarly, Hosea at col.8, lines 25-42, the finance and music discussion is also not separate application content selection activities. The table at col. 8 of Hosea teaches ratings for categories, but does not teach wherein the activity pattern comprises a plurality of separate application content selection activities. Hosea does not teach wherein the activity pattern comprises a plurality of separate application category selection activities.” (Remarks at 13)
 
The examiner respectfully disagrees. First Appellant does not explain why selection of sport, movies and so on is not a good example of selection of separate application content selection activities. 
Second, as set forth in claim interpretation section above, Hosea discloses that profile is created by using user’s content affinity data for URL requests made by the user. (Hosea, 4:35-37) Hosea further discloses the ideal profile and relating that to the selection of specific content by the user. As an example, Hosea discloses a table depicting categories as part of the users profile used by the user. (Id., at 4:51 – 6:55). See for example, he shows different category/subcategory in the context of content, such as Demographic, Gender, Income, Education, Race, Sports, Politics, and Music. Hosea states, “[A]s an example, the following 84 psychographic and 37 demographic content categories can be used: …” (Hosea at, 4:48 – 6:55) Hosea discloses a table depicting “completed user profile” based on rating of different and separate application content activities such as Sports, finance, Movie, Tv, … etc. (See the Table in Hosea at, col. 8 at the bottom of the page). Applicant argues that Hosea teaches a client-profiling component to update a user profile based on their behavior on the internet. However, Examiner notes that behavior of the user on internet relates to the selection of above identified content as described, and the rating and confidence measure relates to the selection of specific content by the user. (Hosea, at 7:56 – 8:8, see also the table at column 8 and the selection of separate application categories). As such, Cerrato in combination with Hosea clearly discloses the limitation of, “wherein the activity pattern comprises a plurality of separate application content selection activities.” 
Moreover, as stated in the ‘677 patent, selection of each one of the elements 410 (genre category), 415 (an artist category) or 420 (album title category) is selection of a category or application content. Similarly, selection of every one of Sports, finance, Movie, in Hosea, is a separate or distinct selection of a category or application content.  

Appellant argues that Hosea fails to teach the limitation in claim 3. Arguing that although Hosea teaches “confidence measure,” Hosea does not teach the full limitations of claim 3. (Remarks at 14) The examiner notes that Hosea teaches the full limitations of claim 3. First Hosea teach category has a rating (interpreted as score) (See Hosea at 6:56-60) and each rating Id., at 6:61- 7:2) The confidence measure associated with the rating is compared to see if it is below a predetermined threshold. (6:66 – 7:2) Hosea discloses rating (comparison score) and ideal profile by measuring highest confidence as a way to find the best match. (Id., 8:25-42. See also, the associated discussion about ideal profile of finance and/or music with highest confidence measure).
As such, Hosea teaches the un-amended original limitation of claim 35. As to the amended limitation that the best match is found after a predetermined length of time, and the comparing ends, Hosea discloses that the system does not keep data on sites that have been visited by the user for a long period of time, and the data is erased. (Hosea, 9:1-6) This shows that once the comparison score reaches or exceeds the predetermined threshold score, the database is updated and the comparing ends. It would have been obvious for a person of ordinary skill in the art to end the comparison when the best match is achieved after a number of user action profile or certain period of time, for the reason to save time and processing resource or to limit the time of matching according to the importance and accuracy of the score. 
As to the limitation that the predetermined threshold is established based on the number of user action identification profile, Hosea teaches that the new user profile data equals the existing user profile data multiplied by the number of prior user sessions. (Id., at 4:24-28) As such, each new user profile and threshold is determined by the number of user sessions or user action identification profile. 

Cerrato also discloses the un-amended limitation that “wherein comparing the user activity pattern comprises scoring a comparison between the detected activity pattern and a user action identification profile.” See for example he teaches, “[I]ncoming clickstreams from a user client device are compared with these stored patterns, and the set of patterns most similar to the incoming clickstream pattern is output, along with their corresponding similarity scores.” [Emphasis added] (Id., at [0037] and [0096]) 

Cerrato further teaches that “wherein using the comparing comprises comparing the comparison score against a predetermined threshold score to find a best match with the user action identification profile.” See for example, Cerrato teaches that: 
“[0062] Alternatively, a somewhat more conservative approach can be to select a small group of very similar candidates rather than a single match. This group of candidates can subsequently be narrowed using some other criteria. This technique can be called finding a `soft match`. A similarity threshold can be specified for soft matching. Soft matching is preferable when it is desired to match users according to multiple input pattern types such as keystroke and mouse dynamics in addition to clickstream behavior.” [Emphasis added] (Id. at [0062])

Cerrato also teaches that the amended limitation that “to find a best match … after a predetermined length of time,” See Cerrato teaches, “[O]ld profiles can be deleted if no similar incoming clickstreams have been observed for a given period of time. The growth/pruning behavior of the algorithm can be moderated by a similarity threshold value that determines how precisely the profiles are desired to match incoming clickstreams, and thus how many profiles will tend to be generated.” (Cerrato at [0066]) See also he teaches, “wherein once the comparison score reaches or exceeds the predetermined threshold score, the comparison ends.” As states in Cerrato, if no incoming profile is observed for a given time the profile is deleted. It would have been obvious for a person of ordinary skill in the art to end the comparison when the best match is achieved after a number of user action profile or after certain period of time, for the reason to save time and processing resource or to limit the time of matching according to the importance and accuracy of the score. Cerrato also teaches, “further wherein the predetermined threshold score is established based on a number of user action identification profile.” See Cerrato, teaches that “The growth/pruning behavior of the algorithm [clustering algorithm] can be moderated by a similarity threshold value that determines how precisely the profiles are desired to match incoming clickstreams, and thus how many profiles will tend to be generated.” [Emphasis added] (Cerrato at [0066])

Appellant argues that the claims are grouped separately to indicate that they do not stand or fall together. Then Appellant argues the patentability of claims 12, 63 and 101. (Remarks at 15) However, claim 63 is cancelled (see the listing of claims at 30) It appears that there is a typographical error; claim 63 is recited instead of claim 64. Examiner notes that, the response to the arguments are applicable to all claims 1-12, 64, and 101, because Appellant does not argues patentability of each independent claims 1, 64 and 101 separately. For all the above reasons, examiner believes that claims 1-12, 64 and 101are unpatentable over the art cited and the rejection of those claims should be sustained. 
Appellant with respect to the rejection of claim 13 and 14-24, repeats the same argument presented above and argues that Cerrato, Hosea and their combination does not teach the activity pattern comprises a plurality of separate application category selection activities. (Remarks at pp. 15-16) For all the reasons presented above, claims 13-24 are not patentable and the ejection of those claims over Cerrato in view of Hosea should be maintained.  

Cerrato, Hosea and their combination do not teach wherein the activity pattern comprises a plurality of separate application content selection activities. (Remarks at 16) For all the reasons presented above, claims 64-66 and 70-73 are not patentable and the ejection of those claims over Cerrato in view of Hosea should be maintained.
In addition, with respect to claim 64, Appellant argues that  Cerrato, Hosea and their combination does not teach using the first comparison result and the second comparison result to determine if the activity pattern corresponds to the user action identification profile.(Remarks at 16)  Examiner respectfully disagrees. Cerrato discloses that recurrent patterns of user’s behavior are detected and stored. Incoming input from a user client device are compared with these stored patterns, and the set of patterns most similar to the incoming clickstream pattern is output, along with their corresponding similarity scores. (Cerrato at, [0037]) Later Cerrato discloses that the current keyboard activity is compared to the set of keystroke profiles to predict the user identity. (Cerrato at, [0074]) Cerrato further discloses that the user identification can be performed using any one of these types of user behavioral data or by combining two or more types of data. [0033] The combination of the result of comparison of the two types of the user behavior in determining the identity of the user in Cerrato, is interpreted to be or is similar to use of the first comparison result with the second comparison result in determining the identity of the user in claim 64.   
Moreover, Cerrato discloses a 'fusion' algorithm is accordingly provided for combining the outputs from two or more of the sub-algorithms to detect unique users. Briefly, the fusion algorithm keeps track of which combinations of particular patterns from, e.g., "three types of Id., at [0035]) 

With respect to claims 74-77 and 79-81, Appellant does not present separate argument and refers to the same argument presented earlier. (Remarks at 16-17) For all the reasons presented above, claims 74-77 and 79-81 are not patentable and the ejection of those claims over Cerrato in view of Hosea should be maintained. 
With respect to claims 82-86 and 88-90, Appellant does not present separate argument and refers to the same argument presented earlier. (Remarks at 17) For all the reasons presented above, claims 82-86 and 88-90 are not patentable and the ejection of those claims over Cerrato in view of Hosea should be maintained. 
With respect to claims 91-93, 95-97, 99 and 100, Appellant does not present separate argument and refers to the same argument presented earlier. (Remarks at 18) For all the reasons presented above, claims 91-93, 95-97, 99 and 100 are not patentable and the ejection of those claims over Cerrato in view of Hosea should be maintained. 
Appellant with respect to the rejection of dependent claims 67 and 69 over Cerrato in view of Hosea and Bianco, does not present separate argument and refers to the same argument presented earlier. (Remarks at 18) For all the reasons presented above, claims 67 and 69 are not patentable and the ejection of those claims over Cerrato in view of Hosea and Bianco should be maintained. 

Appellant presenting argument with respect to the rejection of claims 1-23, 64-66, 70-77, 79-86, 88-93, 95-97, 99-101 and 102 over Cerrato in view of  Immonen. Appellant argues that Cerrato with Immonen is improper. Arguing that Cerrato is directed to a method and system for identifying a current user of a terminal device from a group of possible users, while Immonen is directed to a method for enhancing the relevance of information that is provided to users of communication device. Therefore, Cerrato and Immonen are unrelated and in different fields of arts. (Remarks at 20-21) Examiner disagrees with Appellants’ argument. Immonen teaches that, “[B]y comparing this user profile 132 to the user profiles 136, 138, 142 of other users (i.e., the "community"), it is possible to identify other users with similar interests. The information that similar-minded users are reading, viewing, hearing, etc. can then be sent to the user of the mobile terminal 102 as new information that may be of interest to the user.” (Immonen at [0034) [Emphasis added] Identifying other users with similar interest in Immonen is in the same field of identifying unique user in Cerrato, because Immonen identify other user’s with similar interest and Cerrato identify unique client user [with similar interest]. As such, they are in the same field of endeavor, because to identify a unique user, first, one has to find whether the user has similar interest or not.            
Appellant specifically with respect to Cerrato presenting the same argument presented earlier, which is rebutted by the examiner. With respect to the combination of Cerrato and Immonen, Appellant argues that the combination does not teach wherein the activity pattern rises a plurality of separate category selection activities. Examiner respectfully disagrees. Immonen teaches and suggests a categorization module and topic selection history of the communication device user. [0012] Immonen further teaches user category/subcategory designation. (Fig. 8 and [0024]) He further teaches;
“The determination of whether or not information is relevant to a particular user may be based on a variety of factors, including but not limited to any one or more of the user's initial interest designations, the category and/or sub-category(s) related to the information, whether or how long a categories/sub-category has been previously available and/or presented to the user, the importance of the information within a category/sub-category, peer information relevance determinations, and the like.”  
(Immonen at [0030]) [Emphasis added]
As such, Immonen teaches different method of selection of topics, content, category/subcategory and application by a user in order to enhance the relevance of content provided to the user’s communication devices based on the user’s profile and based on the separate application category/sub-category selection activities. (Id., [0012], [0013], [0041], [0063], specifically [0056] and Fig. 3, 4, and 5) As set forth above, Immonen also teaches that by comparing a user’s profile to other user’s profiles, other users with similar interests could be identified. (Id. at [0034]) 
Applicant argues that a person of ordinary skill in the art would not be motivated to combine Cerrato with Immonen. Examiner respectfully disagrees. As set forth in the Office action ---  It would have been obvious for a person of ordinary skill in the art (“POSITA”) to combine Cerrato’s determining identity and identifying a unique user from user behavioral data (Id., Title, and Abs.) with the interest designations, based on the category and/or sub-category(s) related to the information of Immonen’s (Id., at [0034]), for the reason that, the combination involves use of known technique (Immonen’s content filtering based on user’s behavior on the Internet and content application/category and topic selection activities to find user with similar interest) to improve Cerrato’s determining identity of a unique user with similar interest. (See M.P.E.P § 2143) Immonen profile a user based on user’s pattern of surfing habit, behavior and category/content selection activity, and identify the user as a user who has a particular interest. (See Immonen at [0034], [0049], and [0058]) Cerrato’s invention similarly aimed at identifying a user based on his idiosyncratic behavior and input device behavior. (See Cerrato at, [0007]) Thus, a POSITA could have improved the efficiency and capability of the Cerrato’s system to Cerrato and Immonen by using the profiling based on application content, categories/sub-categories and topics selection activity in Immonen system. The objective of identifying a user from user behavioral data also constitute teaching, suggestion, or motivation that would have led a POSITA to modify Cerrato to arrive at the invention of claim 1.    
Additionally, incorporating profiling based on application content selection and or category/subcategory on the Internet into of Immonen into Cerratos identifying a user based on the user’s behavior/profile, constitutes applying a known technique to a known device ready for improvement to yield predictable results. The result (identifying a user from user behavioral data including application content, category/subcategory and topic selection activity) would have been predictable because it would allow a more accurate way of processing and identifying users’ identity is the stated benefit provided by Immonen. (See Immonen at, [0012] relevance of control, [0013] relevance of content)   
For all the above reasons, combination of Cerrato with Immonen teaches, “wherein the activity pattern comprises a plurality of separate application category selection activities”, and the rejection of claims over Cerrato in view of Immonen should be sustained.

Appellant states that the claims are grouped separately to indicate that they do not stand or fall together. However, Appellant does not argues about independent claims separately. (Remarks at 21) Appellant considering claims 1-12, 63, 101 and 102 as one group and arguing that the claims stand or fall together. However, Appellant points to his previous argument with respect to claim 13, argues that Cerrato, Immonen and their combination do not teach wherein the activity pattern comprises a plurality of separate application content selection activities. With above, claim 63 is cancelled. It appears that there is a typographical error; claim 63 is recited instead of claim 64. Examiner respectfully disagrees. For the reasons explained above with respect to Cerrato and Immonen, claims 1-12, 64, 101 and 102 are not patentable and the rejection of those claims should be sustained. 
With respect to claim 3, Appellant argues that Cerrato, Immonen and their combination fails to teach the limitation in claim 3. (Remarks at 22) Examiner respectfully disagrees. First, as set forth above, Cerrato discloses all the limitation of claim 3, incorporated herein by reference and will not be repeated for brevity. 
Immonen also teaches the limitation of claim 3. First Immonen teaches, “[B]y comparing this user profile 132 to the user profiles 136, 138, 142 of other users (i.e., the "community"), it is possible to identify other users with similar interests.” (Id., at [0034])  Immonen teaches that the comparing comprises comparison score against a predetermined threshold score. See for example claim 50 in Immonen that teaches, “[t]he personalized notification module further comprises a community filter coupled to compare the user profile and at least some of the peer user profiles to identify the users exhibiting a predetermined degree of similarity of topic selection histories.” (Id.) degree of similarity is interpreted as the “score.”  As such, Immonen teaches the un-amended limitation of claim 3. 
As to the amended limitation, Immonen further teaches that, “[T]he user behavior is then monitored 702. If, as illustrated at decision block 704, the information corresponding to a particular C/SC [Category/Sub-Category] is accessed by the user less than a predetermined threshold, adaptation 706 is performed. The predetermined threshold may include, for a number of accesses in a predetermined time frame.” [Emphasis added] (Id., at [0063]) As to the limitation that “wherein once the comparison score reaches or exceeds the predetermined threshold score, the comparing ends”, it would have been obvious that once certain number of access in a predetermined time is reached the comparison ends. It would have been obvious for a person of ordinary skill in the art to end the comparison when the best match is achieved after a number of number of access in a predetermined time frame, for the reason to save time and processing resource or to limit the time of matching according to the importance and accuracy of the score.     
Appellant with respect to claim 102, presenting the same argument that Cerrato, Immonen and their combination do not teach the limitation of claim 102. Examiner respectfully disagrees. Examiner notes that claim 102 is largely similar to claim 3, which is rebutted above, except for the following limitations. 
“wherein the predetermined threshold score is established based on an importance of correctly determining the user’s identity, such that a higher value is assigned to the predetermined threshold score when determining the user’s identity is important for security or privacy, further wherein a predetermined length of time is utilized to determine a sufficiency of the detected activity pattern, wherein the predetermined length of time is established based on a number of user action identification profiles within a database.” (Id.)

As to the first wherein clause, the specification of the ‘677 patent uses the same wording as the claim language and teaches that, “[F]or example, a higher value is assigned to the predetermined threshold score when determining the user's identity is important for reasons such as security and privacy.” In other words, the specification does not describe the steps of the  method would be different for security or privacy than other important reasons that require higher value for assigning predetermined threshold, and all is describing is that the higher value is assigned to the predetermined threshold for any reasons. Examiner interpreting this limitation such that the predetermined threshold can be modified and given higher values as needed. Immonen teaches that the predetermined threshold is subject to adaptation at decision block 704 and which can result in different threshold such that the current setting is retained at block 716 or modified based on decision block 704 as to the importance of the determining the users’ identity.  (Id., at [0064]) As to the second wherein clause, that the predetermined length of time utilized to determine sufficiency based on the number of user action identification profile, as set forth above, Immonen, teaches the “[T]he predetermined threshold may include, for example, a number of accesses in a predetermined time frame, which satisfies the claim limitation.” (Id., at [0063]) 
Appellant with respect to the rejection of claims 13 and 14-23 relying on the same reasoning presented in his previous arguments with respect to other claims. (Remarks at 22-23) For the reasons set forth above, claims 13-23 are not patentable and the rejection of those claims over Cerrato in combination with Immonen should be maintained.   
Appellant with respect to the rejection of claims 64-66 and 70-73 relying on the same reasoning presented in his previous arguments with respect to other claims. (Remarks at 23) For the reasons set forth above, claims 64-66 and 70-73 are not patentable and the rejection of claims those claims over Cerrato in combination with Immonen should be maintained.  
Appellant with respect to the rejection of claims 74-77, and 79-81 relying on the same reasoning presented in his previous arguments with respect to other claims. (Remarks at 24) For the reasons set forth above, claims 74-77, and 79-81 are not patentable and the rejection of claims those  over Cerrato in combination with Immonen should be maintained.
Appellant with respect to the rejection of claims 82-86, and 88-90 relying on the same reasoning presented in his previous arguments with respect to other claims. (Remarks at 24) For above, claims 82-86, and 88-90 are not patentable and the rejection of those claims over Cerrato in combination with Immonen should be maintained.  
Appellant with respect to the rejection of claims 91-93, 95-97, and 100 relying on the same reasoning presented in his previous arguments with respect to other claims. (Remarks at 25) For the reasons set forth above, claims 91-93, 95-97, and 100 are not patentable and those claims over Cerrato in combination with Immonen should be maintained.     
Appellant with respect to the rejection of dependent claims 67 and 69 argues that the claims are allowable because their independent claim 64 is allowable.  For the reasons set forth above with respect to 64, claims 67 and 69 are not allowable and the rejection of those claims over Cerrato in view of Immonen should be sustained.    
(3) Conclusion
For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,

/MAJID A BANANKHAH/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        
Conferees:
/Ovidio Escalante/					/H.B.P/Reexamination Specialist				Supervisory Patent Examiner, Art Unit 3992                                                                                                                    

Requirement to pay appeal-forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Note that claim 13 uses the phrase “plurality of separate application category selection activities” and all the other independent claims use the phrase “plurality of separate application content selection activities.” However, Appellant in his arguments does not differentiates between the two and does not explain how they era different. 
        2 Note that claims 1, 64, 66, 74, 79, 82, 88, 91, 93, and 101 recite “content selection activities,” however claim 13 recites “category selection activities.”    
        3 In the final Office action, this rejection is identified as Ground#1.
        4 Used as the secondary reference if the first two ground of rejections. 
        5 The limitation “wherein comparing the user activity pattern comprises scoring a comparison between the detected activity pattern and a user action identification profile, and wherein using the comparing comprises comparing the comparison score against a predetermined threshold score to find a best match with the user” (Id.)